Title: From Thomas Jefferson to Thomas Munroe, 16 August 1802
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Sir
            Monticello Aug. 16. 1802.
          
          Your’s of the 13th. is this moment recieved, informing me of the vacancy in the office of Surveyor of the city, by the departure of the late Surveyor, & of the necessity of an immediate appointment. according therefore to what had been proposed, on that event’s taking place, I presume it is proper to appoint mr Nicholas King to that place. I believe this appointment was heretofore made by the Commrs. with the approbation of the President, but that the appointment had only their signature. if so, your’s is now to supply that, and consequently you will give the formal authority to mr Nicholas King to act. should I be mistaken in this, and should a commission signed by the President be requisite, then let such an one be forwarded to me for signature, and desire him to act in the mean time under the authority of this letter, that nothing may suffer. Accept my best wishes & respects.
          
            Th: Jefferson
          
        